Exhibit 10.5

Execution Version

STOCKHOLDERS AGREEMENT

by and among

HILTON WORLDWIDE HOLDINGS INC.,

HILTON GRAND VACATIONS INC.,

and

the Blackstone Holders

(as defined herein)

Dated as of January 2, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE I DEFINITIONS AND INTERPRETATION

     2     

Section 1.1

   Definitions      2     

Section 1.2

   References; Interpretation      9     

Section 1.3

   Effective Time      9   

ARTICLE II SECTION 355(e) RESTRICTIONS

     9     

Section 2.1

   General      9     

Section 2.2

   Exceptions for Applicable Percentage, Safe Harbor VIII and Unqualified 355(e)
Opinion      10     

Section 2.3

   Blackstone Ownership Shift due to Issuance      11     

Section 2.4

   Special Rule      11   

ARTICLE III DEVICE RESTRICTIONS

     11     

Section 3.1

   General      11     

Section 3.2

   Exceptions for In Parallel and Unqualified Device Opinion      11   

ARTICLE IV ADDITIONAL RULES

     12     

Section 4.1

   Plan of Reorganization and Blackstone Restructuring      12     

Section 4.2

   Representation Regarding Blackstone Restructuring      12     

Section 4.3

   Joint and Several Liability      12     

Section 4.4

   Margin Loan      12     

Section 4.5

   Reallocation Event      12     

Section 4.6

   Cooperation      13     

Section 4.7

   Effect of Rulings and Opinion on Section 355(e) Calculations      13   

ARTICLE V MISCELLANEOUS

     13     

Section 5.1

   Counterparts      13     

Section 5.2

   Survival      13     

Section 5.3

   Notices      14     

Section 5.4

   Waivers      14     

Section 5.5

   Assignment      14     

Section 5.6

   Successors and Assigns      15     

Section 5.7

   Termination and Amendment      15     

Section 5.8

   No Circumvention      15     

Section 5.9

   Subsidiaries      15     

Section 5.10

   Third Party Beneficiaries      15     

Section 5.11

   Title and Headings      15     

Section 5.12

   Schedules      15     

Section 5.13

   Specific Performance      15   

 

i



--------------------------------------------------------------------------------

              Page    

Section 5.14

   Governing Law      16     

Section 5.15

   Consent to Jurisdiction      16     

Section 5.16

   Waiver of Jury Trial      16     

Section 5.17

   Force Majeure      16     

Section 5.18

   Interpretation      17     

Section 5.19

   Changes in Law      17     

Section 5.20

   Severability      17     

Section 5.21

   No Waiver      17     

Section 5.22

   No Duplication; No Double Recovery      17     

Section 5.23

   No Recourse      17    Schedules       Schedule I    List of Blackstone
Entities   

 

ii



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

THIS STOCKHOLDERS AGREEMENT (this “Agreement”) is made and entered into as of
the day of January 2, 2017, by and among Hilton Worldwide Holdings Inc., a
Delaware corporation (“HLT”), Hilton Grand Vacations Inc., a Delaware
corporation (“HGV”), and the Blackstone Holders (as defined herein). Each of
HLT, HGV and each Blackstone Holder is sometimes referred to herein as a “Party”
and collectively, as the “Parties”. Each of HLT, HGV and Park Hotels & Resorts
Inc., a Delaware corporation (“PK”), is sometimes referred to herein as a
“Spinoff Party” and collectively, as the “Spinoff Parties”.

WITNESSETH:

WHEREAS, the Board of Directors of HLT (the “Board”) has determined that it is
appropriate, desirable and in the best interests of HLT and its stockholders to
separate HLT into three separate, publicly traded companies, one for each of
(i) the HLT Retained Business (as defined herein), which shall be owned and
conducted, directly or indirectly, by HLT, (ii) the Ownership Business (as
defined herein), which shall be owned and conducted, directly or indirectly, by
PK (which will elect to be a REIT (as defined herein)), and (iii) the Timeshare
Business (as defined herein), which shall be owned and conducted, directly or
indirectly, by HGV;

WHEREAS, in order to effect such separation, the Board has determined that it is
appropriate, desirable and in the best interests of HLT and its stockholders
(i) to enter into a series of transactions after giving effect to which (A) HLT
and/or one or more of its Subsidiaries (as defined herein) will, collectively,
own all of the HLT Retained Assets (as defined herein) and assume (or retain)
all of the HLT Retained Liabilities (as defined herein), (B) PK and/or one or
more of its Subsidiaries will, collectively, own all of the Ownership Assets (as
defined herein) and assume (or retain) all of the Ownership Liabilities (as
defined herein) and (C) HGV and/or one or more of its Subsidiaries will,
collectively, own all of the Timeshare Assets (as defined herein) and assume (or
retain) all of the Timeshare Liabilities (as defined herein) and (ii) for HLT to
distribute to the holders of its common stock, par value $0.01 per share (“HLT
Common Stock”), on a pro rata basis (in each case without consideration being
paid by such stockholders) (A) all of the outstanding shares of common stock,
par value $0.01 per share, of PK (the “PK Common Stock”), and (B) all of the
outstanding shares of common stock, par value $0.01 per share, of HGV (the “HGV
Common Stock”) (such transactions as they may be amended or modified from time
to time, collectively, the “Plan of Reorganization”); and

WHEREAS, it is the intention of the Parties that each of the distributions by
HLT of all of the PK Common Stock (the “PK Distribution”) and HGV Common Stock
(the “HGV Distribution” and together with the PK Distribution, the “External
Distributions”) qualifies as a tax-free distribution within the meaning of
Section 355 of the Internal Revenue Code of 1986, as amended (the “Code”).

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
covenants and provisions of this Agreement, each of the Parties mutually
covenant and agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the following meanings:

(1) “Acquisition” means an “acquisition” for purposes of Section 355(e) of the
Code of stock of the applicable Spinoff Party, or issuance by a Spinoff Party of
any options or other instruments that grant the holder a right (including if
such Spinoff Party has a right to settle the obligation with property other than
stock of such Spinoff Party) to complete such an acquisition. The terms
“Acquire” and “Acquired” have a corresponding meaning. For purposes of
determining whether and to what extent a transaction shall be taken into account
for purposes of this definition, any recapitalization or other action resulting
in a shift of voting power or any redemption or repurchase of shares of stock
shall be treated as an indirect acquisition of shares of stock by the benefitted
or non-exchanging stockholders.

(2) “Additional Blackstone Entity” means any Blackstone Entity designated as an
Additional Blackstone Entity on Schedule I hereto.

(3) “Affiliate” means a Person that directly, or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise. For
purposes hereof, none of the Spinoff Parties or their respective Subsidiaries
shall be considered an “Affiliate” of any of the other Parties or their
respective Subsidiaries (determined on the same basis). For the avoidance of
doubt, for purposes hereof, neither The Blackstone Group L.P. (nor any of its
Affiliates) shall be considered an “Affiliate” of any of the Spinoff Parties or
their respective Subsidiaries.

(4) “Agreement” has the meaning set forth in the preamble hereto.

(5) “Ancillary Agreement” has the meaning set forth in the Distribution
Agreement.

(6) “Big Four Accounting Firm” means each of Deloitte & Touche LLP, Ernst &
Young LLP, KPMG LLP, and PricewaterhouseCoopers LLP.

(7) “Blackstone Acquisition” has the meaning set forth in Section 2.1(a).

(8) “Blackstone Applicable Percentage” means, with respect to a Spinoff Party,
the percentage shift in ownership equal to the greater of (a) the percentage
determined by dividing (i) the value of all shares of such Spinoff Party (as of
immediately after the Distribution) transferred in one or more Dispositions of
stock of such Spinoff Party occurring on or after the Distribution Date by
(ii) the value of all outstanding stock of such Spinoff Party as of immediately
after the Distribution, or (b) the percentage determined by dividing (i) the
total combined voting power of all shares of such Spinoff Party (as of
immediately after the Distribution) transferred in one or more Dispositions of
stock of such Spinoff Party occurring on

 

2



--------------------------------------------------------------------------------

or after the Distribution Date by (ii) the total combined voting power of all
outstanding stock of such Spinoff Party as of immediately after the
Distribution. The amount set forth in (a)(ii) or (b)(ii) shall be reduced by any
redemption or repurchase (directly or indirectly) by a Spinoff Party (or any of
its Subsidiaries) of HLT Common Stock, PK Common Stock or HGV Common Stock, as
applicable, following the Distribution and prior to the last such Disposition
(with such reduction calculated in the case of (a)(ii) by using the value of the
applicable stock as of immediately after the Distribution). This definition and
the application thereof is intended to monitor compliance with Section 355(e) of
the Code and the Treasury Regulations promulgated thereunder and shall be
interpreted accordingly by the Parties in good faith.

(9) “Blackstone Entity” means any of the entities listed on Schedule I hereto
and any successors thereto.

(10) “Blackstone-HGV Applicable Percentage” means the Blackstone Applicable
Percentage with respect to HGV.

(11) “Blackstone-HGV Percentage Shift Limit” means 35.08%, as adjusted from time
to time by mutual written consent of the Blackstone Representative and HGV or
under Section 2.3 or Section 4.5; provided, however, that the sum of the
Blackstone-HGV Percentage Shift Limit and the HGV Percentage Shift Limit
immediately after such adjustments must equal such sum immediately before such
adjustments; provided further, that if the Blackstone Representative has actual
knowledge that the HGV Applicable Percentage exceeds the HGV Percentage Shift
Limit, the Blackstone-HGV Percentage Shift Limit shall be reduced by such excess
(without prejudice to any rights or remedies any Blackstone Holder or any other
Party may have).

(12) “Blackstone-HLT Applicable Percentage” means the Blackstone Applicable
Percentage with respect to HLT.

(13) “Blackstone-HLT Percentage Shift Limit” means 35.08%, as adjusted from time
to time by mutual written consent of the Blackstone Representative and HLT or
under Section 2.3 or Section 4.5; provided, however, that the sum of the
Blackstone-HLT Percentage Shift Limit and the HLT Percentage Shift Limit
immediately after such adjustments must equal such sum immediately before such
adjustments; provided further, that if the Blackstone Representative has actual
knowledge that the HLT Applicable Percentage exceeds the HLT Percentage Shift
Limit, the Blackstone-HLT Percentage Shift Limit shall be reduced by such excess
(without prejudice to any rights or remedies any Blackstone Holder or any other
Party may have).

 

3



--------------------------------------------------------------------------------

(14) “Blackstone Holder” means any Blackstone Entity designated as a Blackstone
Holder on Schedule I hereto.

(15) “Blackstone-PK Applicable Percentage” means the Blackstone Applicable
Percentage with respect to PK.

(16) “Blackstone-PK Percentage Shift Limit” means 35.08%, as adjusted from time
to time in connection with an adjustment to PK Applicable Percentage pursuant to
the terms of the Tax Matters Agreement or under Section 5.4(f) or (g) of the Tax
Matters Agreement; provided, however, that the sum of the Blackstone-PK
Percentage Shift Limit and the PK Percentage Shift Limit immediately after such
adjustments must equal such sum immediately before such adjustments; provided
further, that if the Blackstone Representative has actual knowledge that the PK
Applicable Percentage exceeds the PK Percentage Shift Limit, the Blackstone-PK
Percentage Shift Limit shall be reduced by such excess.

(17) “Blackstone Representative” means Tyler Henritze, or such other person as
the Blackstone Holders may designate.

(18) “Blackstone Restructuring” has the meaning set forth in Section 4.1.

(19) “Board” has the meaning set forth in the recitals hereto.

(20) “Code” has the meaning set forth in the recitals hereto.

(21) “Delaware Courts” has the meaning set forth in Section 5.15.

(22) “Disposition” has the meaning set forth in Section 2.1(a). The terms
“Dispose” and “Disposed” have a corresponding meaning.

(23) “Distribution” or “Distributions” means, individually or collectively, the
Internal Distributions and the External Distributions.

(24) “Distribution Agreement” means the Distribution Agreement by and among HLT,
PK, HGV and OpCo dated as of January 2, 2017.

(25) “Distribution Date” means the date on which the Distributions to holders of
record of shares of HLT Common Stock of the HGV Common Stock and the PK Common
Stock owned by HLT are effectuated pursuant to the Distribution Agreement.

(26) “Effective Time” has the meaning set forth in the Distribution Agreement.

(27) “External Distributions” has the meaning set forth in the recitals hereto.

(28) “HGV” has the meaning set forth in the recitals hereto.

 

 

4



--------------------------------------------------------------------------------

(29) “HGV Applicable Percentage” means the percentage shift in ownership equal
to the greater of (a) the percentage determined by dividing (i) the value of all
shares of HGV stock (as of immediately after the Distribution) Acquired pursuant
to one or more Issuances of HGV stock occurring on or after the Distribution
Date by (ii) the value of all outstanding stock of HGV as of immediately after
the Distribution, or (b) the percentage determined by dividing (i) the total
combined voting power of all shares of HGV stock (as of immediately after the
Distribution) Acquired pursuant to one or more Issuances of HGV stock occurring
on or after the Distribution Date by (ii) the total combined voting power of all
outstanding stock of HGV as of immediately after the Distribution. The amount
set forth in (a)(ii) or (b)(ii) shall be reduced by any redemption or repurchase
(directly or indirectly) by HGV (or its Subsidiaries) of HGV Common Stock
following the Distribution and prior to the last such Issuance (with such
reduction calculated in the case of (a)(ii) by using the value of the applicable
stock as of immediately after the Distribution). This definition and the
application thereof is intended to monitor compliance with Section 355(e) of the
Code and the Treasury Regulations promulgated thereunder and shall be
interpreted accordingly by the Parties in good faith.

(30) “HGV Common Stock” has the meaning set forth in the recitals hereto.

(31) “HGV Distribution” has the meaning set forth in the recitals hereto.

(32) “HGV Group” has the meaning set forth in the Distribution Agreement.

(33) “HGV Percentage Shift Limit” means 8.34%, as adjusted from time to time by
mutual written consent of the Blackstone Representative and HGV or under
Section 2.3 or Section 4.5; provided, however, that the sum of the
Blackstone-HGV Percentage Shift Limit and the HGV Percentage Shift Limit
immediately after such adjustments must equal such sum immediately before such
adjustments; provided further, that if HGV has actual knowledge that the
Blackstone-HGV Applicable Percentage exceeds the Blackstone-HGV Percentage Shift
Limit, the HGV Percentage Shift Limit shall be reduced by such excess (without
prejudice to any rights or remedies HGV or any other Party may have).

(34) “HLT” has the meaning set forth in the preamble of this Agreement.

(35) “HLT Applicable Percentage” means the percentage shift in ownership equal
to the greater of (a) the percentage determined by dividing (i) the value of all
shares of HLT stock (as of immediately after the Distribution) Acquired pursuant
to one or more Issuances of HLT stock occurring on or after the Distribution
Date by (ii) the value of all outstanding stock of HLT as of immediately after
the Distribution, or (b) the percentage determined by dividing (i) the total
combined voting power of all shares of HLT stock (as of immediately after the
Distribution) Acquired pursuant to one or more Issuances of HLT stock occurring
on or after the Distribution Date by (ii) the total combined voting power of all
outstanding stock of HLT as of immediately after the Distribution. The amount
set forth in (a)(ii) or (b)(ii) shall be reduced by any redemption or repurchase
(directly or indirectly) by HLT (or its Subsidiaries) of HLT Common Stock
following the Distribution and prior to the last such Issuance (with such
reduction calculated in the case of (a)(ii) by using the value of the applicable
stock as of immediately after the Distribution). This definition and the
application thereof is intended to monitor compliance with Section 355(e) of the
Code and the Treasury Regulations promulgated thereunder and shall be
interpreted accordingly by the Parties in good faith.

 

5



--------------------------------------------------------------------------------

(36) “HLT Common Stock” has the meaning set forth in the Distribution Agreement.

(37) “HLT Group” has the meaning set forth in the Distribution Agreement.

(38) “HLT Percentage Shift Limit” means 8.34%, as adjusted from time to time by
mutual written consent of the Blackstone Representative and HLT or under
Section 2.3 or Section 4.5; provided, however, that the sum of the
Blackstone-HLT Percentage Shift Limit and the HLT Percentage Shift Limit
immediately after such adjustments must equal such sum immediately before such
adjustments; provided further, that if HLT has actual knowledge that the
Blackstone-HLT Applicable Percentage exceeds the Blackstone-HLT Percentage Shift
Limit, the HLT Percentage Shift Limit shall be reduced by such excess (without
prejudice to any rights or remedies HLT or any other Party may have).

(39) “HLT Retained Assets” has the meaning set forth in the Distribution
Agreement.

(40) “HLT Retained Business” has the meaning set forth in the Distribution
Agreement.

(41) “HLT Retained Liabilities” has the meaning set forth in the Distribution
Agreement.

(42) “In Parallel” describes one or more Dispositions by a Blackstone Entity if
and only if such Dispositions (i) result in the disposition of proportionate or
almost proportionate amounts of HLT Common Stock, PK Common Stock and HGV Common
Stock (e.g., a sale by a Blackstone Entity of 5% of its HLT stock would require
a sale by such Blackstone Entity (or its parallel Additional Blackstone Entity)
of 5% of its (or such parallel Additional Blackstone Entity’s) PK stock and 5%
of its HGV stock), (ii) commenced at the same time and as part of the same plan,
(iii) completed within a single taxable year of such Blackstone Entity, and
(iv) all in the same form of transaction, for example, all in the form of a sale
or all in the form of a distribution. The determination of whether one or more
Dispositions by a Blackstone Entity are In Parallel shall be made taking into
account only those shares of HLT Common Stock, PK Common Stock and HGV Common
Stock owned by such Blackstone Entity on the Distribution Date. For the
avoidance of doubt, one or more Dispositions shall not fail to meet the
requirements of (i) solely because such Dispositions include, in addition to a
proportionate or almost proportionate amount of PK Common Stock owned on the
Distribution Date, an amount of PK Common Stock received in the Purging
Distribution.

(43) “Internal Distributions” has the meaning set forth in the Tax Matters
Agreement.

(44) “IRS” means the United States Internal Revenue Service or any successor
thereto, including, but not limited to its agents, representatives, and
attorneys.

(45) “Issuance” has the meaning set forth in Section 2.1(b).

(46) “Issuer” has the meaning set forth in Section 2.1(b).

 

6



--------------------------------------------------------------------------------

(47) “Law” means any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule, code,
administrative pronouncement, order, requirement or rule of law (including
common law), or any income tax treaty.

(48) “Margin Loan Agreement” means that certain Margin Loan Agreement dated as
of June 30, 2014 among HLT Holdco III LLC, as borrower, the Margin Loan Lenders
party thereto, and Morgan Stanley Bank International Limited, as Administrative
Agent and any related security agreements, control agreements, issuer agreements
and guarantees, in each case as amended, supplemented or modified from time to
time.

(49) “Margin Loan Collateral” has the meaning given to the term “Collateral” in
the Margin Loan Agreement.

(50) “Margin Loan Event of Default” has the meaning given to the term “Event of
Default” in the Margin Loan Agreement.

(51) “Margin Loan Lender” has the meaning given to the term “Lender” in the
Margin Loan Agreement.

(52) “Ownership Assets” has the meaning set forth in the Tax Matters Agreement.

(53) “Ownership Business” has the meaning set forth in the Distribution
Agreement.

(54) “Ownership Liabilities” has the meaning set forth in the Distribution
Agreement.

(55) “Party” has the meaning set forth in the preamble hereto.

(56) “Person” means any natural person, firm, individual, corporation, business
trust, joint venture, association, company, limited liability company,
partnership, or other organization or entity, whether incorporated or
unincorporated, or any governmental entity.

(57) “PK” has the meaning set forth in the recitals hereto.

(58) “PK Applicable Percentage” has the meaning set forth in the Tax Matters
Agreement.

(59) “PK Distribution” has the meaning set forth in the recitals hereto.

(60) “PK Percentage Shift Limit” has the meaning set forth in the Tax Matters
Agreement.

(61) “PK Common Stock” has the meaning set forth in the recitals hereto.

(62) “Plan of Reorganization” has the meaning set forth in the recitals hereto.

(63) “Purging Distribution” means any distribution made by PK in order to comply
with the requirements of Section 857(a)(2)(B) of the Code.

 

7



--------------------------------------------------------------------------------

(64) “Qualified Tax Advisor” means any Big Four Accounting Firm or any law firm
of nationally recognized standing.

(65) “Reallocation Event” means any Acquisition during the Restricted Period of
the stock of a Spinoff Party (other than a Disposition or an Issuance) that
could reasonably be viewed as increasing the ownership shift with respect to
such Spinoff Party for purposes of Section 355(e) of the Code, taking into
account any available safe harbors under Treasury Regulations Section 1.355-7
(and the amount of such increase, the “Reallocation Event Reduction”). This
definition and the application thereof is intended to monitor compliance with
Section 355(e) of the Code and the Treasury Regulations promulgated thereunder
and shall be interpreted accordingly by the Parties in good faith.

(66) “REIT” means a “real estate investment trust” within the meaning of
Section 856(a) of the Code.

(67) “Reorganization Slide Deck” has the meaning set forth in the Tax Matters
Agreement.

(68) “Restricted Period” means the two-year period beginning on the Distribution
Date.

(69) “Spinoff Party” has the meaning set forth in the preamble hereto.

(70) “Subsidiary” has the meaning set forth in the Distribution Agreement.

(71) “Tax Matters Agreement” means that certain Tax Matters Agreement by and
among HLT, PK, HGV and Hilton Domestic Operating Company Inc., a Delaware
corporation, dated as of January 2, 2017.

(72) “Timeshare Assets” has the meaning set forth in the Tax Matters Agreement.

(73) “Timeshare Business” has the meaning set forth in the Distribution
Agreement.

(74) “Timeshare Liabilities” has the meaning set forth in Distribution
Agreement.

(75) “Unqualified 355(e) Opinion” means, with respect to a Disposition,
Blackstone Acquisition, Issuance or Reallocation Event, an unqualified “will”
opinion (or, with respect to Issuance or Reallocation Event, in either case with
respect to which HLT delivers the opinion, a “will” or “should” opinion) of a
Qualified Tax Advisor addressed to HLT and in form and substance reasonably
satisfactory to HLT, without substantive qualifications, to the effect that such
Disposition, Blackstone Acquisition, Issuance (including any future Issuance of
stock pursuant to an option or other instrument that grants the holder a right
(including if the Issuer has a right to settle the obligation with property
other than stock of such Issuer) to complete an Acquisition) or Reallocation
Event will not be part of a plan (or series of related transactions) within the
meaning of Section 355(e) of the Code involving the Distributions.

 

8



--------------------------------------------------------------------------------

(76) “Unqualified Device Opinion” means, with respect to a Disposition, an
unqualified “will” opinion of a Qualified Tax Advisor addressed to HLT, in form
and substance reasonably satisfactory to HLT, without substantive
qualifications, to the effect that such Disposition will not cause any of the
Distributions to be considered to be used principally as a device for the
distribution of earnings and profits within the meaning of Section 355(a)(1)(B)
of the Code, taking into account the facts and circumstances as they exist at
that time, including the existence of prior dispositions, if any, and any
planned or intended transactions as of such time.

(77) “U.S.” means the United States of America.

Section 1.2 References; Interpretation.

(a) Terms not otherwise defined herein shall have the meaning ascribed to them
in the Distribution Agreement. References in this Agreement to any gender
include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires,
the words “include”, “includes”, and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation”. Unless the
context otherwise requires, references in this Agreement to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement. Unless the context otherwise
requires, the words “hereof”, “hereby”, and “herein” and words of similar
meaning when used in this Agreement refer to this Agreement in its entirety and
not to any particular Article, Section or provision of this Agreement. Unless
the context otherwise requires, the word “stock” or “shares” refers to any
equity interests of the applicable entity for U.S. federal income tax purposes
and any references to a Person include a reference to any successor to such
Person.

Section 1.3 Effective Time.

(a) The agreements contained herein, including, but not limited to, the certain
restrictions on the transfer and other actions with respect to HLT Common Stock,
PK Common Stock and HGV Common Stock shall be effective upon the Distribution
Date.

ARTICLE II

SECTION 355(e) RESTRICTIONS

Section 2.1 General.

(a) During the Restricted Period, (i) the Blackstone Holders shall not, and
shall cause the other Blackstone Entities not to, permit any person to sell,
transfer or otherwise dispose of interests in any Blackstone Entity unless such
disposition is described in Treasury Regulations Section 1.355-7(d)(7)(i) and
(ii) the Blackstone Holders shall not, and shall cause the other Blackstone
Entities not to, directly or indirectly dispose of any HLT Common Stock, PK
Common Stock or HGV Common Stock, including through the issuance of an interest
in any Blackstone Entity (any such sale, transfer or disposition described in
(i) or (ii), a “Disposition”); provided, however, that no transaction entered
into by a Spinoff Party shall constitute a Disposition. During the Restricted
Period, the Blackstone Holders shall not, and shall cause the other Blackstone
Entities not to, Acquire any HLT stock, PK stock or HGV stock (such Acquisition,
a “Blackstone Acquisition”); provided that the foregoing shall not be applicable
to any Acquisition resulting from action by a Spinoff Party or a Subsidiary
thereof.

 

9



--------------------------------------------------------------------------------

(b) During the Restricted Period, neither HLT nor HGV (each, an “Issuer”) may
issue any of its stock or take any action with respect to its stock that would
cause an Acquisition (including redemptions or repurchases), or issue any
options or other instruments that grant the holder a right (including if such
Issuer has a right to settle the obligation with property other than stock of
such Issuer) to complete an Acquisition (any such issuance or other transaction,
an “Issuance”); provided that, HGV shall have no right to enforce this
Section 2.1(b) against HLT.

Section 2.2 Exceptions for Applicable Percentage, Safe Harbor VIII and
Unqualified 355(e) Opinion.

(a) Applicable Percentage. Notwithstanding Section 2.1, but subject to Article
III,

(i) a Disposition of HLT Common Stock shall be permitted if, immediately after
such Disposition, the Blackstone-HLT Applicable Percentage will be less than or
equal to the Blackstone-HLT Percentage Shift Limit;

(ii) a Disposition of PK Common Stock shall be permitted if, immediately after
such Disposition, the Blackstone-PK Applicable Percentage will be less than or
equal to the Blackstone-PK Percentage Shift Limit;

(iii) a Disposition of HGV Common Stock shall be permitted if, immediately after
such Disposition, the Blackstone-HGV Applicable Percentage will be less than or
equal to the Blackstone-HGV Percentage Shift Limit;

(iv) an Issuance by HLT shall be permitted if, immediately after such Issuance,
the HLT Applicable Percentage will be less than or equal to the HLT Percentage
Shift Limit; and

(v) an Issuance by HGV shall be permitted if, immediately after such Issuance,
the HGV Applicable Percentage will be less than or equal to the HGV Percentage
Shift Limit.

(b) Safe Harbor VIII. Notwithstanding Section 2.1(b), an Issuance shall be
permitted where such Issuance (or the related issuance of stock in the case of
an option issuance) is described in Treasury Regulations Section 1.355-7(d)(8)
(other than an Issuance made in connection with a merger or other acquisition
transaction by a third party of the relevant Issuer’s stock; provided, that no
Issuance will be deemed to be connected with an acquisition pursuant to a
secondary sale for cash of Issuer stock by one or more Blackstone Entities in a
public offering).

(c) Unqualified 355(e) Opinion. Notwithstanding Section 2.1, but subject to
Article III, a Disposition, Blackstone Acquisition or Issuance, as the case may
be, shall be permitted if the Blackstone Representative (in the case of a
Disposition or Blackstone Acquisition) or Issuer (in the case of an Issuance)
provides an Unqualified 355(e) Opinion to HLT; provided, further, that in the
case of an Issuance of stock pursuant to an exercise of an option or other
instrument that grants the holder a right (including if the Issuer has a right
to settle the obligation with property other than stock of such Issuer) to
complete such an acquisition, such Issuance shall be permitted if the Issuer
provided an Unqualified 355(e) Opinion to HLT in respect of the Issuance of such
option or other instrument.

 

10



--------------------------------------------------------------------------------

Section 2.3 Blackstone Ownership Shift due to Issuance. During the Restricted
Period, if a proposed Issuance is a redemption or repurchase, then, immediately
before such Issuance, (i) the Blackstone-HLT Percentage Shift Limit or
Blackstone-HGV Percentage Shift Limit (as applicable) shall be increased or
decreased (but not below the Blackstone-HLT Applicable Percentage or
Blackstone-HGV Applicable Percentage, respectively, as of immediately before
such Issuance) such that the number of shares permitted to be Disposed of under
Section 2.2(a)(i) or (a)(iii) remains unchanged immediately after such Issuance
(other than to reflect shares of the relevant Issuer actually redeemed or
repurchased from the Blackstone Entities pursuant to such Issuance), and
(ii) the HLT Percentage Shift Limit or HGV Percentage Shift Limit (as
applicable) shall be decreased (in the case of an increase in clause (i), but
not below the HLT Applicable Percentage or HGV Applicable Percentage,
respectively, as of immediately before such Issuance) or increased (in the case
of a decrease in clause (i)) by the amount set forth in clause (i). If clause
(ii) calls for a reduction in the HLT Percentage Shift Limit or HGV Percentage
Shift Limit (as applicable) and the amount of such reduction would be limited by
the parenthetical therein, then, notwithstanding any other provision of this
Agreement (including Section 2.2(c)), the relevant Issuer shall not undertake
such Issuance without the written consent of the Blackstone Representative;
provided that in the event the Blackstone Representative so consents, the amount
of the increase set forth in (i) shall not exceed the amount of the decrease set
forth in clause (ii). For the avoidance of doubt, an Issuance that satisfies the
requirements of this Section 2.3 remains subject to the provisions of this
Agreement, including, without limitation, Sections 2.1(b) and 2.2(a)(iv) and
(a)(v). For the avoidance of doubt, if a proposed Issuance is not consummated,
the Blackstone-HLT Percentage Shift Limit and HLT Percentage Shift Limit, or
Blackstone-HGV Percentage Shift Limit and HGV Percentage Shift Limit, as
applicable shall not be adjusted pursuant to this Section 2.3 as a result of
such proposed Issuance.

Section 2.4 Special Rule. Any Disposition or Issuance which is permitted
pursuant to Section 2.2(b) or (c) shall be disregarded for purposes clauses
(a)(i) and (b)(i) of the definition of Blackstone-HLT Applicable Percentage,
Blackstone-PK Applicable Percentage, Blackstone-HGV Applicable Percentage, HLT
Applicable Percentage or HGV Applicable Percentage, as applicable.

ARTICLE III

DEVICE RESTRICTIONS

Section 3.1 General. During the Restricted Period, the Blackstone Holders shall
cause the Blackstone Entities not to directly or indirectly dispose of HLT
Common Stock, PK Common Stock or HGV Common Stock.

Section 3.2 Exceptions for In Parallel and Unqualified Device Opinion.

(a) In Parallel. Notwithstanding Section 3.1, but subject to Article II, one or
more Dispositions shall be permitted if such Dispositions are In Parallel.

 

11



--------------------------------------------------------------------------------

(b) Unqualified Device Opinion. Notwithstanding Section 3.1, but subject to
Article II, a Disposition shall be permitted if the Blackstone Representative
provides an Unqualified Device Opinion to HLT.

ARTICLE IV

ADDITIONAL RULES

Section 4.1 Plan of Reorganization and Blackstone Restructuring. For the
avoidance of doubt, this Agreement does not impose any restrictions of any kind
on the consummation of the transactions set forth in the Plan of Reorganization,
the Reorganization Slide Deck or that certain series of transactions relating to
the Blackstone Entities previously described by the Blackstone Holders to HLT
(such series of transactions, the “Blackstone Restructuring”).

Section 4.2 Representation Regarding Blackstone Restructuring. Each of the
Blackstone Holders represents and warrants to HLT and HGV that (i) the ultimate
indirect ownership of HLT Common Stock, PK Common Stock and HGV Common Stock
held by each Blackstone Entity will remain unchanged as a result of the
Blackstone Restructuring and (ii) the transactions comprising the Blackstone
Restructuring are tax-free for U.S. federal income tax purposes.

Section 4.3 Joint and Several Liability. The Blackstone Holders shall be jointly
and severally liable for all of their respective obligations pursuant to Article
II and Article III of this Agreement.

Section 4.4 Margin Loan. Notwithstanding anything to the contrary herein, this
Agreement shall not impose any restrictions of any kind on a Disposition
resulting from the exercise by any Margin Loan Lender of its right to
foreclosure or similar enforcement action on any of the Margin Loan Collateral
following the occurrence of a Margin Loan Event of Default; provided that
immediately after such foreclosure or similar enforcement action, the
Blackstone-HLT Applicable Percentage, Blackstone-PK Applicable Percentage and/or
Blackstone-HGV Applicable Percentage, as applicable, shall be increased to
reflect such foreclosure or similar enforcement action. Notwithstanding the
foregoing, if the Blackstone Representative or a Spinoff Party provides an
Unqualified 355(e) Opinion with respect to such foreclosure or similar
enforcement action to HLT, such foreclosure or similar enforcement action shall
not increase the relevant Blackstone Applicable Percentage.

Section 4.5 Reallocation Event. Upon a Reallocation Event with respect to HLT
stock or HGV stock, the Blackstone Representative, on the one hand, and the
relevant Spinoff Party, on the other, shall use reasonable efforts to allocate
the Reallocation Event Reduction to and reduce the Blackstone-HLT Percentage
Shift Limit and/or HLT Percentage Shift Limit, or Blackstone-HGV Percentage
Shift Limit and/or HGV Percentage Shift Limit, as applicable. If the Blackstone
Representative and the relevant Spinoff Party do not agree on an allocation, the
Reallocation Event Reduction shall first be allocated to and reduce the relevant
HLT Percentage Shift Limit or HGV Percentage Shift Limit (but not below the HLT
Applicable Percentage or HGV Applicable Percentage, respectively, as of the time
of the Reallocation

 

12



--------------------------------------------------------------------------------

Event). Any excess Reallocation Event Reduction shall be allocated to and reduce
the relevant Blackstone-HLT Percentage Shift Limit or Blackstone-HGV Percentage
Shift Limit (but not below the Blackstone-HLT Applicable Percentage or
Blackstone-HGV Applicable Percentage, respectively, as of the time of the
Reallocation Event). For the avoidance of doubt, the sum (immediately before the
Reallocation Event) of the Blackstone-HLT Percentage Shift Limit and HLT
Percentage Shift Limit, or Blackstone-HGV Percentage Shift Limit and HGV
Percentage Shift Limit, as applicable, shall equal the sum (immediately after
the Reallocation Event), of the Reallocation Event Reduction plus the
Blackstone-HLT Percentage Shift Limit and HLT Percentage Shift Limit, or
Blackstone-HGV Percentage Shift Limit and HGV Percentage Shift Limit, as
applicable. Notwithstanding anything to the contrary in this Section 4.5, if the
Blackstone Representative or the relevant Spinoff Party provides an Unqualified
355(e) Opinion with respect to a purported Reallocation Event to HLT, such
purported Reallocation Event shall not constitute a Reallocation Event.

Section 4.6 Cooperation. The Parties shall reasonably cooperate (and, in the
case of HLT and HGV, cause the members of the HLT Group and the HGV Group,
respectively, to reasonably cooperate) in obtaining any Unqualified Device
Opinion or Unqualified 355(e) Opinion (including making reasonable
representations required in connection with any such opinion), including by
maintaining and making available to each other all records necessary in
connection with such opinions and making employees available on a mutually
convenient basis to provide additional information or explanation of any
material provided hereunder.

Section 4.7 Effect of Rulings and Opinion on Section 355(e) Calculations. For
purposes of computing the (a) HLT Applicable Percentage, (b) HGV Applicable
Percentage, (c) Blackstone-HLT Applicable Percentage, (d) Blackstone-HGV
Applicable Percentage, (e) Blackstone-PK Applicable Percentage or
(f) Reallocation Event Reduction, any calculation of the shift of ownership of
one or more of the Spinoff Parties under Section 355(e) shall take into account
(i) any IRS private letter ruling received by one or more of the Spinoff Parties
and/or the Blackstone Entities and (ii) any unqualified “will” opinion of a
Qualified Tax Advisor (or, with respect to an opinion delivered by HLT, “should”
opinion) addressed to HLT and in form and substance reasonably satisfactory to
HLT, without substantive qualifications, in each case addressing the manner in
which the calculation of such shift is performed.

ARTICLE V

MISCELLANEOUS

Section 5.1 Counterparts. This Agreement may be executed in more than one
counterpart, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Parties.

Section 5.2 Survival. Except as otherwise contemplated by this Agreement or the
Distribution Agreement, all covenants and agreements of the Parties contained in
this Agreement shall survive the Distribution Date and remain in full force and
effect in accordance with their applicable terms.

 

13



--------------------------------------------------------------------------------

Section 5.3 Notices. All notices, requests, claims, demands, and other
communications under this Agreement shall be in English, shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by overnight courier service, by facsimile with
receipt confirmed (followed by delivery of an original via overnight courier
service), or by registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Section 5.3):

To HLT:

Hilton Worldwide Holdings Inc.

7930 Jones Branch Drive, Suite 1100

McLean, Virginia 22102

Attn: General Counsel

Facsimile: (703) 883-6188

To HGV:

Hilton Grand Vacations Inc.

6355 MetroWest Boulevard, Suite 180

Orlando, Florida 32835

Attn: General Counsel

Facsimile: (407) 722-3776

To the Blackstone Holders:

The Blackstone Group L.P.

345 Park Avenue

New York, New York

Attn: Tyler Henritze

Facsimile: (212) 583-5191

Section 5.4 Waivers. Any consent required or permitted to be given by any Party
to the other Parties under this Agreement shall be in writing and signed by the
Party giving such consent and shall be effective only against such Party.

Section 5.5 Assignment. This Agreement may not be assigned without the express
prior written consent of the other parties hereto, and any attempted assignment,
without such consents, will be null and void; provided, however, that,
(i) without the prior written consent of HLT or HGV, a Blackstone Entity may
assign this Agreement to an Affiliate that becomes a party hereto and (ii) this
Agreement shall be assignable in whole in connection with a merger or
consolidation or the sale of all or substantially all the assets of a Party
hereto so long as the resulting, surviving or transferee entity assumes all the
obligations of the relevant Party hereto by operation of law or pursuant to an
agreement in form and substance reasonably satisfactory to the other Parties to
this Agreement.

 

14



--------------------------------------------------------------------------------

Section 5.6 Successors and Assigns. The provisions of this Agreement and the
obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the Parties and their respective successors
and permitted transferees and assigns.

Section 5.7 Termination and Amendment. This Agreement may not be terminated or
amended except by an agreement in writing signed by a duly authorized
representative of each of HLT, HGV and the Blackstone Representative (on behalf
of the Blackstone Holders). HLT and HGV agree not to amend Sections 5.4, 9.3 or
13.10 of the Tax Matters Agreement (or the relevant definitions used in such
Sections), or grant any waivers with respect thereto, without the written
consent of the Blackstone Representative (on behalf of the Blackstone Holders).

Section 5.8 No Circumvention. The Parties agree not to directly or indirectly
take any actions, act in concert with any Person who takes an action, or cause
or allow any Subsidiary of such Party to take any actions (including the failure
to take a reasonable action) such that the resulting effect is to materially
undermine the effectiveness of any of the provisions of this Agreement, the
Distribution Agreement or any Ancillary Agreement.

Section 5.9 Subsidiaries. Each of the Parties shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Subsidiary of such Party or by any
entity that becomes a Subsidiary of such Party on and after the Effective Time,
to the extent such Subsidiary remains a Subsidiary of the applicable Party.

Section 5.10 Third Party Beneficiaries. This Agreement is solely for the benefit
of the Parties and should not be deemed to confer upon third parties any remedy,
claim, liability, reimbursement, claim of action or other right in excess of
those existing without reference to this Agreement; provided that the Blackstone
Holders shall be jointly and severally liable for any losses, costs, expenses,
damages, claims and other liabilities (including reasonable attorneys’ fees)
incurred by PK or any of its Affiliates arising, directly or indirectly, from or
in connection with any breach by any Blackstone Holder of its obligations
hereunder.

Section 5.11 Title and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

Section 5.12 Schedules. Any Schedules shall be construed with and as an integral
part of this Agreement to the same extent as if the same had been set forth
verbatim herein.

Section 5.13 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Party who is or is to be thereby aggrieved shall have the right
to specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies shall be cumulative. The
Parties agree that the remedies at law for any breach or threatened breach,
including monetary damages, may be inadequate compensation for any loss and that
the Parties may be irreparably harmed as a result. Accordingly, any defense in
any action for specific performance that a remedy at law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are waived by the Parties to this Agreement.

 

15



--------------------------------------------------------------------------------

Section 5.14 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware without reference to any
choice-of-law or conflicts of law principles that would result in the
application of the laws of a different jurisdiction.

Section 5.15 Consent to Jurisdiction. Each of the Parties irrevocably submits to
the exclusive jurisdiction of (a) the Court of Chancery of the State of Delaware
and any appeals court thereof or (b) if such court does not have subject matter
jurisdiction, any other state or federal court located within the County of New
Castle in the State of Delaware and any appeals court thereof (the courts
referred to in clauses (a) and (b), the “Delaware Courts”), for the purposes of
any suit, action, or other proceeding to compel arbitration or for provisional
relief in aid of arbitration or to prevent irreparable harm, and to the
non-exclusive jurisdiction of the Delaware Courts for the enforcement of any
award issued thereunder. Each of the Parties further agrees that service of any
process, summons, notice, or document by U.S. registered mail to such Party’s
respective address set forth above shall be effective service of process for any
action, suit, or proceeding in the Delaware Courts with respect to any matters
to which it has submitted to jurisdiction in this Section 5.15. Each of the
Parties irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit, or proceeding arising out of this Agreement or the
transactions contemplated hereby in the Delaware Courts, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

Section 5.16 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 5.16.

Section 5.17 Force Majeure. No Party (or any Person acting on its behalf) shall
have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered, or delayed as a consequence of circumstances of Force Majeure (as
defined in the Distribution Agreement). A Party claiming the benefit of this
provision shall, as soon as reasonably practicable after the occurrence of any
such event: (a) notify the other applicable Parties of the nature and extent of
any such Force Majeure condition and (b) use due diligence to remove any such
causes and resume performance under this Agreement as soon as feasible.

 

16



--------------------------------------------------------------------------------

Section 5.18 Interpretation. The Parties have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.

Section 5.19 Changes in Law.

(a) Any reference to a provision of the Code, Treasury Regulations, or a Law of
another jurisdiction shall include a reference to any applicable successor
provision or Law.

(b) If, due to any change in applicable Law or regulations or their
interpretation by any court of Law or other governing body having jurisdiction
subsequent to the date hereof, performance of any provision of this Agreement or
any transaction contemplated hereby shall become impracticable or impossible,
the Parties hereto shall use their commercially reasonable best efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such provision.

Section 5.20 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 5.21 No Waiver. No failure to exercise and no delay in exercising, on
the part of any Party, any right, remedy, power or privilege hereunder shall
operate as a waiver hereof or thereof; nor shall any single or partial exercise
of any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
No waiver shall be effective unless it is in writing and is signed by the Party
asserted to have granted such waiver.

Section 5.22 No Duplication; No Double Recovery. Nothing in this Agreement is
intended to confer to or impose upon any Party a duplicative right, entitlement,
obligation, or recovery with respect to any matter arising out of the same facts
and circumstances.

Section 5.23 No Recourse. This Agreement may only be enforced against, and any
claims or cause of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against the entities that are expressly identified as parties
hereto and no past, present or future Affiliate, director, officer, employee,
incorporator, member, manager, partner, stockholder, agent, attorney or
representative of any party hereto or any of the foregoing shall have any
liability for any obligations or liabilities of the parties to this Agreement or
for any claim based on, in respect of, or by reason of, the transactions
contemplated hereby.

 

17



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
the day and year first above written.

 

HILTON WORLDWIDE HOLDINGS INC. /s/ W. Steven Standefer Name:   W. Steven
Standefer Title:   Senior Vice President

HILTON GRAND VACATIONS INC. /s/ Mark Wang Name:   Mark Wang Title:   President
and CEO HLT A23 BREH VI HOLDCO LLC /s/ Michael Lascher Name:   Michael Lascher
Title:   Managing Director HLT BREH VI HOLDCO LLC /s/ Michael Lascher Name:  
Michael Lascher Title:   Managing Director



--------------------------------------------------------------------------------

HLT BREH INT’L II HOLDCO LLC /s/ Michael Lascher Name:   Michael Lascher Title:
  Managing Director HLT A23 HOLDCO LLC /s/ Michael Lascher Name:   Michael
Lascher Title:   Managing Director HLT BREP VI.TE.2 HOLDCO LLC /s/ Michael
Lascher Name:   Michael Lascher Title:   Managing Director HLT HOLDCO III, LLC
/s/ Michael Lascher Name:   Michael Lascher Title:   Managing Director

 

2



--------------------------------------------------------------------------------

HLT A23 BREH VI HOLDCO PRIME LLC /s/ Michael Lascher Name:   Michael Lascher
Title:   Managing Director HLT BREH VI HOLDCO PRIME LLC /s/ Michael Lascher
Name:   Michael Lascher Title:   Managing Director HLT BREH INTL II HOLDCO PRIME
LLC /s/ Michael Lascher Name:   Michael Lascher Title:   Managing Director

 

3



--------------------------------------------------------------------------------

HLT A23 HOLDCO PRIME LLC /s/ Michael Lascher Name:   Michael Lascher Title:  
Managing Director HLT BREP VI.TE.2 HOLDCO PRIME LLC /s/ Michael Lascher Name:  
Michael Lascher Title:   Managing Director HLT HOLDCO III PRIME, LLC /s/ Michael
Lascher Name:   Michael Lascher Title:   Managing Director

 

4



--------------------------------------------------------------------------------

Schedule I

 

Blackstone Entity

 

Additional
Blackstone

Entity

 

Blackstone

Holder

Blackstone Capital Partners V L.P.     Blackstone Capital Partners V-AC L.P.    
BCP V-S L.P.     Blackstone Family Investment Partnership V L.P.     Blackstone
Family Investment Partnership V - SMD L.P.     Blackstone Participation
Partnership V L.P.     BCP V Co-Investors L.P.     Blackstone Real Estate
Partners VI.TE.1 L.P.     Blackstone Real Estate Partners VI L.P.     Blackstone
Real Estate Partners VI.F L.P.     Blackstone Real Estate Partners VI.TE.2 L.P.
    Blackstone Family Real Estate Partnership VI-SMD L.P.     Blackstone Real
Estate Holdings VI L.P.     Blackstone Real Estate Partners VI (AIV) L.P.    
Blackstone Real Estate Holdings International II-Q L.P.     Blackstone Real
Estate Partners International II (AIV) L.P.     Blackstone Family Real Estate
Partnership International II-SMD L.P.     Blackstone HLT Principal Transaction
Partners L.P.     Blackstone HLT Principal Transaction Partners-A L.P.    
Blackstone HLT Principal Transaction Partners-B L.P.     HLT A23 BREH VI Holdco
LLC     X HLT BREH VI Holdco LLC     X HLT BREH Int’l II Holdco LLC     X HLT
A23 HoldCo LLC     X HLT BREP VI.TE.2 Holdco LLC     X HLT Holdco III, LLC     X
HLT Holdco II, LLC     HLT Holdco, LLC     HLT BREH Int’l II Holdings Holdco LLC
    HLT BREH VI-A Holdings Holdco LLC     HLT BREP VI.TE.2 Holdings Holdco, LLC
    BH Hotels Holdco LLC     BX A23 Holdings LLC     HLT BREH VI Holdings Holdco
LLC     Blackstone Capital Partners V Prime L.P.   X   Blackstone Capital
Partners V-AC Prime L.P.   X   BCP V-S Prime L.P.   X   Blackstone Family
Investment Partnership V Prime L.P.   X   Blackstone Family Investment
Partnership V - SMD Prime L.P.   X   Blackstone Participation Partnership V
Prime L.P.   X   BCP V Co-Investors Prime L.P.   X   Blackstone Real Estate
Partners VI.TE.1 Prime L.P.   X   Blackstone Real Estate Partners VI Prime L.P.
  X   Blackstone Real Estate Partners VI.F Prime L.P.   X   Blackstone Real
Estate Partners VI.TE.2 Prime L.P.   X   Blackstone Family Real Estate
Partnership VI-SMD Prime L.P.   X   Blackstone Real Estate Holdings VI Prime
L.P.   X   Blackstone Real Estate Partners AIV (VI) Prime L.P.   X   Blackstone
Real Estate Holdings International II-Q Prime L.P.   X  



--------------------------------------------------------------------------------

Blackstone Real Estate Partners International II (AIV) Prime L.P.   X  
Blackstone Family Real Estate Partnership International II-SMD Prime L.P.   X  
HLT A23 BREH VI Holdco Prime LLC   X   X HLT BREH VI Holdco Prime LLC   X   X
HLT BREH Int’l II Holdco Prime LLC   X   X HLT A23 HoldCo Prime LLC   X   X HLT
BREP VI.TE.2 Holdco Prime LLC   X   X HLT Holdco III Prime, LLC   X   X HLT
Holdco II Prime, LLC   X   HLT Holdco Prime, LLC   X   HLT BREH Int’l II
Holdings Holdco Prime LLC   X   HLT BREH VI-A Holdings Holdco Prime LLC   X  
HLT BREP VI.TE.2 Holdings Holdco Prime, LLC   X   BH Hotels Holdco Prime LLC   X
 